Citation Nr: 9904869	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-12 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left foot and ankle 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

The issue currently before the Board of Veterans' Appeals 
(Board) arises from a rating decision of April 1995 from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

It is noted that entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound was denied by the RO in March 1998.  The veteran 
submitted a Notice of Disagreement regarding that decision in 
April 1998, and the RO supplied the veteran with a Statement 
of the Case as to its decision in June 1998.  However, as the 
veteran has not submitted a substantive appeal regarding the 
claim, it is not before the Board at this time.  

It is also noted that entitlement to nonservice-connected 
pension and special monthly pension benefits based on need 
for regular aid and attendance of another person was granted 
by the RO in March 1998.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left foot and ankle 
disability is manifested by complaints of severe pain and use 
impairment, and exhibits symptomatology equivalent to 
deformity involving abduction, adduction, inversion and 
eversion.

CONCLUSION OF LAW

The schedular requirements for a 40 percent evaluation for a 
left foot and ankle disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5270 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
his left foot and ankle disability is more disabling than the 
current 30 percent evaluation in effect.  Specifically, it is 
contended the veteran is neither able to walk, push off with 
his left foot, climb steps with his left foot, or raise his 
heels and toes due to severe pain.  See Written Brief 
Presentation, dated in July 1998.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that the statutory duty to assist the appellant has been met. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In April 1947 the RO granted service connection for a left 
foot disability, classified as deformity heel, left, severe, 
manifested by partial loss of left os calcis, and a 20 
percent evaluation was assigned under Diagnostic Code 5284 of 
the Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The 20 percent assigned in April 1947 was 
increased by the RO to 30 percent in April 1969; the 30 
percent rating has remained in effect since that rating 
action.

It is noted that an examination of the veteran's service 
medical records shows that he incurred multiple wounds as a 
result of being struck by enemy shell fragments in Germany in 
December 1944.  In pertinent part, it is noted that a 
progress note dated in July 1945 contained a diagnosis of 
complete compound comminuted fracture of the left os calcis.  
It is also noted that the veteran is shown to have been 
awarded the Purple Heart, as well as other decorations and 
citations.

The severity of a foot/ankle disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule.  See also 38 U.S.C.A. § 1155 (West 1991).  
The veteran's service-connected left foot and ankle disorder 
is currently rated as 30 percent disabling, and is evaluated 
under Diagnostic Code 5284 of the Schedule.  

Diagnostic Code 5284 provides that a foot injury determined 
to be manifested by severe impairment warrants a 30 percent 
evaluation.  Actual loss of use of the foot warrants a 40 
percent evaluation.  Loss of use of a foot is defined for 
special monthly compensation purposes by 38 C.F.R. § 4.63 
(1998).

Loss of use of a foot will be held to exist when service-
connected disability affects a lower extremity to the extent 
that no effective function remains, in terms of balance, 
propulsion, etc., other than that which would be equally well 
served by a below-the-knee amputation stump with a suitable 
prosthetic appliance. 38 C.F.R. § 4.63 (1998). For purposes 
of VA adjudication, loss of use of the foot is deemed to 
exist where there is extremely unfavorable complete ankylosis 
of the knee, complete ankylosis of two major joints of an 
extremity, shortening of a lower extremity to a degree of 31/2 
inches or more, or complete paralysis of the external 
popliteal nerve and consequent footdrop. Id. See also 38 
C.F.R. § 3.350(a)(2)(i) (1998).

Additionally, under Diagnostic Code 5270, ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5270 (1998).

A VA outpatient treatment record dated in May 1993 shows that 
the veteran complained of left foot pain.  

A VA examination was conducted in May 1994.  The veteran 
complained of left foot pain, and the inability to push off 
with his left foot and walk.  He also noted that he was 
unable to climb steps with his left foot.  Examination 
revealed scarring over the left medial aspect of the left 
ankle and left posterior foot.  Os calcis was noted to be 
missing.  Dorsiflexion of the left foot was to 5 degrees, 
with plantar flexion to 15 degrees.  Inversion and eversion 
was noted by the examiner to be practically absent.  The 
veteran was unable to rise on his toes, and neither pronation 
nor supination of the foot was evident.  He was also unable 
to rise on his heels.  The veteran's gait was described as 
somewhat halting on his left foot.  The diagnosis was 
traumatic dysfunction of the left foot and ankle with bone 
destruction.  Left ankle X-rays showed generalized 
osteopenia.  X-ray examination of the veteran's left foot 
revealed generalized osteopenia, calcaneal deformity and 
calcaneal spur, and metallic fragments overlying the tarsal 
bones.  

A VA examination of the veteran's feet was conducted in 
August 1997.  At that time the veteran indicated that he fell 
and broke his left hip in August 1996 and was unable to get 
out of bed.  The examiner noted that the veteran was lying on 
his side, unable to get off a stretcher.  The examiner noted 
that the veteran could not stand, and that his left foot was 
atrophic.  Function was unable to be ascertained.  The os 
calcis was noted to be partially absent with a deep scar 
posteriorly on the heel.  The veteran could not walk, and his 
foot was warm.  The diagnosis was residual gunshot wound, 
left os calcis, severe.  The report of X-ray examination 
taken in conjunction with the examination reported the 
presence of marked osteopenia together with bilateral 
vascular calcifications.  Posterior calcaneus on the left was 
noted to be sclerotic.  

The report of a VA aid and attendance/housebound examination, 
dated in September 1997, is also of record.  In pertinent 
part, it was noted that when the physical therapist was 
present the veteran was able to walk up the steps and around 
the room with the help of a walker.  The veteran complained 
of pain, which affected all of his joints.  At the time of 
examination, the veteran was on a stretcher and could not get 
up from it.  It was noted that the veteran could walk only if 
helped by another stronger person and a walker for a couple 
of steps around the bed.  The examiner also indicated that 
the veteran did not ambulate, but that he did use a walker 
with the physical therapist to take a couple of steps.  The 
examiner further noted that the veteran was completely unable 
to move around.  The diagnoses included multiple gunshot and 
shrapnel wounds, abdomen, right leg, and left leg, status 
post left hip fracture with screw placement in 1996, severe 
osteoarthritis, both knees, and osteoporosis. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998)  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Veterans Appeals 
(Court) has held that a higher rating can be based on greater 
limitation of motion due to pain on use or flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1998).  

To summarize, the veteran's complaints regarding the 
symptoms, particularly pain, related to his left foot and 
ankle disability are considered to be competent and credible.  
In addition, as was noted above as part of the discussion of 
the May 1994 VA examination report, inversion and eversion 
practically absent, and neither pronation nor supination of 
the foot was evident.  Additionally, dorsiflexion and plantar 
flexion were severely impaired.  Therefore, in view of these 
findings, it is the Board's judgment that the veteran's 
service-connected left foot and ankle disability, in addition 
to being manifested by complaints of severe pain, is also 
shown to be manifested by symptomatology equivalent to ankle 
deformity involving abduction, adduction, inversion and 
eversion.  Accordingly, a 40 percent rating is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

However, the Board finds that an evaluation higher than 40 
percent is not in order.  The current findings do not show 
the presence of either left foot or ankle pathology of a 
sufficient severity as to warrant the assignment of a higher 
rating.  The May 1994 examination showed that, although his 
gait was described as halting on the left, the veteran was 
able to ambulate.   The recent VA examinations showed that 
the veteran is immobilized.  However, this appears to be 
related to disabilities other than the left foot and ankle. 

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  
Additionally, the evidence is not in equipoise as to warrant 
the application of the benefit of the doubt doctrine.


ORDER

A 40 percent evaluation is granted for a left foot and ankle 
disability, subject to the provisions governing the award of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

